Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/02/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image stabilizer”, “a first image stabilizer”, “a second image stabilizer”, “a third image stabilizer”, in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim limitations “an image stabilizer”, “a first image stabilizer”, “a second image stabilizer”, “a third image stabilizer”, has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “an image stabilizer”, “a first image stabilizer”, “a second image stabilizer”, “a third image stabilizer”, coupled with functional language “that performs image stabilization” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-9 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 

Support for the structure that performs the functions of “an image stabilizer”, “a first image stabilizer”, “a second image stabilizer”, “a third image stabilizer”, is shown as being implemented by one of an optical image stabilization (OIS) processor and OIS driver, an in-body image stabilizing (IBIS) processor and sensor driver and an electronic image stabilizer (EIS) processor, (Paragraphs 0011 and 0080 of the Specification). 


If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.) Claim(s) 1-9 is/are rejected under 35 U.S.C. 102 (a1) (a2) as being anticipated by Anderson et al. (US Pub No.: 2009/0160951A1).

In regard to Claim 1, Anderson et al. disclose an imaging apparatus (Ball 410 with lens and focal plane, Paragraph 0038 and Figures 4-7) mountable on an external device (See gimbal 405 which is part of an aircraft, Figure 4; Paragraph 0038), the imaging apparatus comprising: 
an image sensor that captures a subject image formed through an optical system to generate image data (Imager for capturing an image, Paragraph 0017; Figure 4; Claim 1); 
an image stabilizer that performs image stabilization on an image indicated by the image data (An image stabilization system may be incorporated within the optical system, Paragraphs 0039-0040; Figures 4-5); and 
a controller (See controller, Paragraph 0055 and Figure 8) that detects a vibration (jitter) caused by a resonance frequency of the external device (gimbal 405) (Jitter is caused by vibrational frequency sources and resonances, Paragraphs 0021-0022, 0024-0026. Undesirable bore axis rotations can frequently occur in aircraft optical sensors as the result of pitch, roll, and heading perturbations in the aircraft motion. On an aircraft mounted optical system, vibrations produced by mechanical motion and turbulence can produce undesirable jitter and corresponding smear of the images, Paragraphs 0038-0039), wherein based on a detection result, the controller controls the image stabilizer to remove, from a target of the image stabilization, the vibration caused by the resonance frequency (The system is configured to reduce jitter-induced motion of said image on said focal plane in a range which includes frequencies above 25 Hz to 500 Hz, Paragraph 0042 and Claim 4).  

With regard to Claim 2, Anderson et al. disclose the imaging apparatus according to claim 1, wherein when the controller detects the vibration caused by the resonance frequency of the external device, in a case where the resonance frequency of the detected vibration is a predetermined frequency, the controller controls the image stabilizer to remove the vibration caused by the resonance frequency from the image stabilization target (As mentioned above, the system is configured to reduce jitter-induced motion of said image on said focal plane in a range which includes frequencies above 25 Hz to 500 Hz, Paragraph 0042 and Claim 4), and in a case where the resonance frequency of the 43 detected vibration is not the predetermined frequency, the controller performs no control for removing the vibration caused by the resonance frequency from the image stabilization target (The resonance frequencies that are not within the predetermined frequencies are unaccounted for, Paragraphs 0035, 0042, Claim 4).   

Regarding Claim 3, Anderson et al. disclose the imaging apparatus according to claim 2, further comprising a shake detector that detects an amount of shake of the image apparatus (A control system receiving the kinematic data and estimating jitter-induced motion of the image on the focal plane and outputting a control signal, Abstract, Claim 1), wherein the predetermined frequency includes at least one of a resonance frequency of the shake detector, an offset frequency of the shake detector, and a resonance frequency of the image stabilizer (Jitter is caused by vibrational frequency sources and resonances, Paragraphs 0021-0022, 0024-0026. Undesirable bore axis rotations can frequently occur in aircraft optical sensors as the result of pitch, roll, and heading perturbations in the aircraft motion. On an aircraft mounted optical system, vibrations produced by mechanical motion and turbulence can produce undesirable jitter and corresponding smear of the images, Paragraphs 0038-0039. The system is configured to reduce jitter-induced motion of said image on said focal plane in a range which includes frequencies above 25 Hz to 500 Hz, Paragraph 0042 and Claims 1 and 4). 

With regard to Claim 4, Anderson et al. disclose the imaging apparatus according to claim 1, wherein the external device includes a gimbal device to which the imaging apparatus is attachable, the gimbal device performing image stabilization by controlling a direction of the imaging apparatus, and in response to detection of the vibration caused by the resonance frequency of the gimbal device (Dynamic imaging systems, such as imaging systems on an aircraft, can produce large amounts of relative motion between the imaging system and the target scene. A gimbaled system can be used to point the camera at the target scene and to compensate for relatively slow motions of the aircraft or other platform. FIG. 4 is a perspective view of an illustrative two axis gimbaled imaging system (400). The gimbaled imaging system (400) uses a two axis gimbal (405) to support and point a ball (410) which contains the lens and focal plane, Paragraph 0038; Claim 1; Figures 4-7), the controller controls the image stabilizer to remove the vibration caused by the resonance frequency from the image stabilization target (The gimbal (405) is unable to compensate for this higher frequency motion or rotations about the bore sight of the optical sensor. Consequently, to reliably produce high quality imagery, an image stabilization system may be incorporated within the optical system, Paragraphs 00038-0041; Claims 1, 4).   

In regard to Claim 5, Anderson et al. disclose the imaging apparatus according to claim 4, wherein, in response to detection of a specific movement by the gimbal device, the controller controls the image stabilizer to include a vibration of the specific movement into the image stabilization target (The three axes image stabilization system (500) includes an X-Y stage (530) and a rotational stage (525) which is nested into the interior of the X-Y stage (530). The focal plane (510) is contained within a carrier (515). The carrier (515) which is attached to the upper surface of the rotational stage (525). An electrical connector (520) allows the electrical signals produced by the individual pixels which make up the focal plane to be read. These stages (525, 530) move the focal plane to compensate for higher frequency jitter. The magnitude of jitter-induced image translation on the focal plane during the integration period can be relatively small, typically on the order of 1 to 100 microns. The magnitude of the image translation can be a function of a number of parameters including the optical configuration of the system, Paragraphs 0040-0044 and Figures 4-7). 

Regarding Claim 6, Anderson et al. disclose The imaging apparatus according to claim 1 wherein the image stabilizer includes at least one of a first image stabilizer that performs image stabilization by moving a correction lens included in the optical system within a lens movable range in a plane perpendicular to an optical axis of the optical system, a second image stabilizer that performs image stabilization by moving the image sensor within a sensor movable range in the plane perpendicular to the optical axis, and a third image stabilizer that performs image stabilization by adjusting an area from which an image indicated by the image data is cropped, within a range of a preset cropping amount (The three axes image stabilization system (500) includes an X-Y stage (530) and a rotational stage (525) which is nested into the interior of the X-Y stage (530). The focal plane (510) is contained within a carrier (515). The carrier (515) which is attached to the upper surface of the rotational stage (525). An electrical connector (520) allows the electrical signals produced by the individual pixels which make up the focal plane to be read. These stages (525, 530) move the focal plane to compensate for higher frequency jitter, Paragraphs 0040-0044). 

With regard to Claim 7, Anderson et al. disclose an imaging system (An image stabilization system includes an optical assembly configured to receive electromagnetic radiation emitted by a target and produce focused image of the target; a focal plane array, the focal plane array being configured to receive the image and integrate at least a portion of the electromagnetic radiation making up the image to produce an electrical representation of the image, Abstract; Figures 4-7) comprising:
an imaging apparatus (Ball 410 with lens and focal plane, Paragraph 0038 and Figures 4-7); 
an external device (aircraft with gimbal) on which the imaging apparatus is mountable (See gimbal 405 which is part of an aircraft, Figure 4; Paragraph 0038), 
wherein the imaging apparatus comprises: 
an image sensor that captures a subject image formed through an optical system to generate image data (Imager for capturing an image, Paragraph 0017; Figure 4; Claim 1); 
an image stabilizer that performs image stabilization on an image indicated by the image data (An image stabilization system may be incorporated within the optical system, Paragraphs 0039-0040; Figures 4-5); and 
a controller (See controller, Paragraph 0055 and Figure 8) that detects a vibration (jitter) caused by a resonance frequency of the external device (gimbal 405) (Jitter is caused by vibrational frequency sources and resonances, Paragraphs 0021-0022, 0024-0026. Undesirable bore axis rotations can frequently occur in aircraft optical sensors as the result of pitch, roll, and heading perturbations in the aircraft motion. On an aircraft mounted optical system, vibrations produced by mechanical motion and turbulence can produce undesirable jitter and corresponding smear of the images, Paragraphs 0038-0039), wherein based on a detection result, the controller controls the image stabilizer to remove, from a target of the image stabilization, the vibration caused by the resonance frequency (The system is configured to reduce jitter-induced motion of said image on said focal plane in a range which includes frequencies above 25 Hz to 500 Hz, Paragraph 0042 and Claim 4).  

Regarding Claim 8, Anderson et al. disclose the imaging system according to claim 7, wherein the external device includes at least one of a gimbal device, a drone, and a vehicle (The external device includes a gimbal which is attached to an aircraft, Figure 4; Paragraphs 0038-0039).  

With regard to Claim 9, Anderson et al. disclose an imaging apparatus mountable on an external device, (An image stabilization system includes an optical assembly configured to receive electromagnetic radiation emitted by a target and produce focused image of the target; a focal plane array, the focal plane array being configured to receive the image and integrate at least a portion of the electromagnetic radiation making up the image to produce an electrical representation of the image, Abstract; Figures 4-7. Anderson et al. teach of a ball 410 with lens and focal plane, Paragraph 0038 and Figures 4-7. A gimbal 405 which is part of an aircraft, Figure 4; Paragraph 0038) the imaging apparatus comprising:
an image sensor that captures a subject image formed through an optical system to generate image data (Imager for capturing an image, Paragraph 0017; Figure 4; Claim 1); 
an image stabilizer that performs image stabilization on an image indicated by the image data (An image stabilization system may be incorporated within the optical system, Paragraphs 0039-0040; Figures 4-5); and 
a controller that controls the image stabilizer (Controller that controls image stabilization, Paragraph 0055 and Figure 8),
wherein the controller (See controller, Paragraph 0055 and Figure 8) that detects a vibration (jitter) caused by the external device (gimbal 405) (Jitter is caused by vibrational frequency sources and resonances, Paragraphs 0021-0022, 0024-0026. Undesirable bore axis rotations can frequently occur in aircraft optical sensors as the result of pitch, roll, and heading perturbations in the aircraft motion. On an aircraft mounted optical system, vibrations produced by mechanical motion and turbulence can produce undesirable jitter and corresponding smear of the images, Paragraphs 0038-0039), and controls whether to remove, from a target of the image stabilization, the detected vibration in the image stabilizer, in accordance with a detection result (The system is configured to reduce jitter-induced motion of said image on said focal plane in a range which includes frequencies above 25 Hz to 500 Hz, Paragraph 0042 and Claim 4).  





Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697